Nicor Inc.
Form 8-K
Exhibit 10.01
 
MEMORANDUM OF AGREEMENT REACHED (Corrected 3/17/09)
IN COLLECTIVE BARGAINING – MARCH 11, 2009


As a result of collective bargaining, the following agreement has been reached.
I.          Term of Agreement
The term of the new agreement will be from March 1, 2009 through February 28,
2014.
 
II.        General Wage Increase
Members of Local 19 will receive a general wage increase of 3.00% effective
March 1, 2009, 3.00% effective March 1, 2010, 3.50% effective March 1, 2011,
3.00% effective March 1, 2012, and 3.25% effective March 1, 2013.
 
Present Maximum
Rate
 
Effective 3/1/2009
Effective 3/1/2010
Effective 3/1/2011
Effective 3/1/2012
Effective 3/1/2013
$32.22
 
$0.97
$0.99
$1.19
$1.06
$1.18
$32.07
 
$0.95
$0.98
$1.18
$1.05
$1.17
$31.69
 
$0.95
$0.98
$1.18
$1.04
$1.16
$31.35
 
$0.94
$0.97
$1.16
$1.03
$1.15
$30.55
 
$0.91
$0.94
$1.13
$1.00
$1.12
$30.54
 
$0.91
$0.94
$1.13
$1.00
$1.12
$30.48
 
$0.91
$0.94
$1.13
$1.00
$1.12
$30.01
 
$0.90
$0.93
$1.11
$0.99
$1.10
$28.93
 
$0.87
$0.89
$1.07
$0.95
$1.06
$28.46
 
$0.84
$0.86
$1.04
$0.92
$1.03
$28.30
 
$0.85
$0.87
$1.05
$0.93
$1.04
$27.57
 
$0.83
$0.85
$1.02
$0.91
$1.01
$27.35
 
$0.82
$0.84
$1.01
$0.90
$1.00
$27.20
 
$0.82
$0.84
$1.01
$0.90
$1.00
$26.92
 
$0.81
$0.83
$1.00
$0.89
$0.99
$26.33
 
$0.79
$0.81
$0.98
$0.87
$0.97
$25.69
 
$0.77
$0.79
$0.95
$0.85
$0.94
$25.66
 
$0.71
$0.73
$0.88
$0.78
$0.87
$24.35
 
$0.73
$0.75
$0.90
$0.80
$0.90
$24.30
 
$0.73
$0.75
$0.90
$0.80
$0.89
$23.12
 
$0.69
$0.71
$0.86
$0.76
$0.85
$23.10
 
$0.69
$0.71
$0.86
$0.76
$0.85
$22.90
 
$0.68
$0.70
$0.84
$0.75
$0.83
$22.59
 
$0.68
$0.70
$0.84
$0.74
$0.83
$21.56
 
$0.65
$0.67
$0.80
$0.71
$0.79
$20.98
 
$0.63
$0.65
$0.78
$0.69
$0.77
$20.26
 
$0.61
$0.63
$0.75
$0.67
$0.74
$20.13
 
$0.60
$0.62
$0.74
$0.66
$0.73
$19.46
 
$0.57
$0.59
$0.71
$0.63
$0.70
$19.44
 
$0.57
$0.59
$0.71
$0.63
$0.70
$18.33
 
$0.55
$0.57
$0.68
$0.60
$0.67
$17.92
 
$0.54
$0.55
$0.67
$0.59
$0.66
$16.87
 
$0.51
$0.52
$0.63
$0.56
$0.62
$16.72
 
$0.50
$0.52
$0.62
$0.55
$0.61
$16.52
 
$0.50
$0.51
$0.61
$0.54
$0.61
$15.99
 
$0.48
$0.49
$0.59
$0.53
$0.59
$15.82
 
$0.46
$0.47
$0.56
$0.50
$0.56
$15.37
 
$0.46
$0.47
$0.57
$0.51
$0.56
$15.35
 
$0.45
$0.47
$0.56
$0.50
$0.55
$14.33
 
$0.43
$0.44
$0.53
$0.47
$0.53
$13.16
 
$0.39
$0.40
$0.49
$0.43
$0.48
$12.47
 
$0.37
$0.38
$0.46
$0.41
$0.46




1 
 

--------------------------------------------------------------------------------

 

All general wage increases will be placed into effect in the same manner as, and
the conditions applicable to, the last general wage increase.


General Contract Items


Article IV, Section 4
Night shift premium has been increased from $1.35 to $1.50 per hour.   Sections
4(c) and 4(d) have been eliminated.


Article IV, Section 13
An exception has been added to exclude employee hours reported on disability
and/or workers compensation from the forty (40) paid hours of the basic work
week.  This Article will not apply to employees “called out” to perform work per
prior agreement in 2000.


Article IV, Section 18
Paragraph 3 of Article IV, Section 18 has been revised as follows:
 
The first sentence “An employee who operates a Company-owned vehicle which is
kept at his/her home shall, in case of a call-back, be paid a call-back
allowance of two hours at straight time.”  has been eliminated.


Article IV, Section 23
Has been revised to increase the meal money allowance from $7.50 to $8.00.


Article VI
Has been revised to eliminate language regarding “banked” vacation hours.
 
Has been revised to use vacation in half hour increments for authorized Family
Medical Leave absences only.
 
Section 8 has been revised as follows:  An employee’s eligibility for earned
vacation shall not be affected by a prolonged absence while they are on Short
Term Disability.   However, employees will not accrue vacation while on Long
Term Disability.
 
Section 12 has been revised that employees on Short Term Disability or Workers
Compensation at the end of the calendar year will not be allowed to defer
vacation into the next year.


Article VII, Section 3
Has been revised that “Assignments of four hours in an eight hour day and five
hours in a ten hour day shall be considered a full day under this section.  No
payment will be made for such temporary assignments if they amount to less than
four hours in an eight hour day and five hours in a ten hour day.”
 

2 
 

--------------------------------------------------------------------------------

 

Article VII, Section 5(b)
Has been revised as follows:  “The hourly rate of pay of an employee who is less
than 55 years of age will be reduced by $1.50 per hour immediately after the
date of the transfer to the lower job classification.  On the first anniversary
date following the transfer and on every succeeding anniversary date the
employee’s hourly rate will be reduced by $1.50 per hour.  This reduction will
continue until the hourly rate of the employee is equal to the maximum hourly
rate of the job the employee is performing.   During this period, the employee
will not be eligible to receive general wage increases.  Employees administered
under Article VII, Section 5 prior to ratification will not be affected by this
change.
 
Article VIII
The Company and the Union have agreed to discuss the language of Article VIII
for revisions to the grievance procedure that would best meet the needs of the
Union and the Company.
 
Article IX
The sentence (4d) has been eliminated as the Employee Benefit Association Plan
will be replaced with a third party administrator to manage the Short Term
Disability, Long Term Disability and Workers Compensation Cases. The details of
the short term and long term disability plan provisions will be updated and
contained in the summary plan description.
 
Exhibit C – Memorandums of Agreement
 
The Company and the Union have agreed to add the following language to the
memorandum, “Statements Covering Items of Understanding, Re:  Two persons on
Steel and Promotional Sequence (Dated February 15, 1994 and revised March 1,
2000) as follows:  “During daylight savings time, call out for replacement of
services less than 2” will be a proper work assignment for two persons during
day or night.  If daylight savings time goes away, it will revert to the same
period of time described in months which currently is March through October.
 
The Memorandum of Agreement dealing with the installation of mains and services
by contractors will be made part of Exhibit C.  (See Exhibit I)
 
The Company and the Union have agreed to review certain Memorandums of Agreement
for inclusion in the Collective Bargaining Agreement.
 
General Items


1.  
Assistant Vice-President secretarial stenographer positions will no longer be
part of the bargaining unit.  Employees currently in these positions will be
given a one time option to remain as a bargaining unit employee.


 
  3
 

--------------------------------------------------------------------------------

 



2.  
Non-analytical Hi/Lows and Step Down reads to the last actual bill will be a
proper assignment for a Level 3 clerical employee.  (Hi/Lows involving cancel
and rebills greater than 90 days, write-offs and factor refinements will still
be considered level 4 work.)  The Company will fill six General Office Clerk
positions (Level 3) in BQA.

 
3.  
The Company will maintain ten Service Clerks (Level 4) and five Level 5
positions in BQA for the term of this contract.



4.  
The Company will fill one Accounting Record Clerk Position (Level 5) and two
Service Representative (Level 6) positions in BQA.



5.  
The Company will maintain ten Sr. Customer Care Specialists for the term of this
Contract.



6.  
The Company will fill five Sr. Customer Care Specialists positions in Sycamore
and one Sr. Customer Care Specialist in Bloomington.



7.  
The Company will have right of selection for the Sr. Customer Care Specialist
positions, from applicants within the Customer Care Specialist classification,
within six months of the senior applicant.  The selection of an employee, made
according to the criteria set forth in this agreement, will not be subject to
the grievance procedure.  An employee passed up under the bidding process
outlined in this agreement will, upon inquiry, be informed by the company of the
reason why she/he was not promoted.



8.  
Correspondence work related to Deferred Payment Arrangements, deposits,
address/name/spelling corrections, customer readings, Gas Line Comfort
Guard/Heating, Ventilation and Air Conditioning, missed appointments, multiples
and telephone collection compliance will be a proper assignment for a Customer
Care Specialist (Level 2A).



9.  
The Company agrees to fill one Accounting Records Clerk (Level 5) and one Lead
Accounting Clerk (Level 6) in the Correspondence Department.



10.  
The 2000 Selection Agreement pertaining to Service Clerks in the BQA and
Correspondence Departments has been eliminated and replaced with a
training/certification process for employees who do not come from the
Call Center or do not have Customer Care and Billing experience.



11.  
The Company agrees to fill a General Analysis Clerk (Level 7) in G.O. and the
Memorandum of Understanding, General Accounting Level 7 Positions –
Restructuring of Duties effective February 22, 2005 has been eliminated.



12.  
The excess clerical employee ground rules have been revised to include
Sycamore.  (See Exhibit II)


 
4 
 

--------------------------------------------------------------------------------

 



13.  
The Collector job classification has been eliminated.  Incumbent employees will
be grandfathered and offered a lateral option within Credit & Collections or
Service Clerk positions within BQA.  The employees in Bloomington and Joliet
will not be forced from their current work locations. If unable to pass Level 4
BQA certification, the employees will remain in Credit & Collections.  All other
Collectors will report to Aurora, Yorkville or G.O.



14.  
Pre-requisites for the Construction Clerk job classification have been
eliminated.



15.  
The Company will fill a Construction Clerk position (Level 5) in Bellwood and a
Service Representative position (Level 6) in Field Operations Construction.



16.  
The Company will fill a Service Clerk position (Level 4) in either
Credit/Collections or BQA. (Collectors will be eligible to lateral to this
position.)



17.  
Clerical employees in levels 1, 2, 2A and 3 will have the opportunity to accept
open positions in Meter Reading.  (See Exhibit III)



18.  
Employees accepting promotions will receive an increase at the time of the
promotion based on 70% of the difference of the maximum rate of the current job
classification and the minimum rate of the promotional job
classification.  After successful completion of their qualifying period, the
employee will receive 100% of the promotional increase.



19.  
A Sr. Distribution Plastic Operator in the Field Operations Construction
department has been created which will require testing and certification as part
of the selection process. The hourly rate of pay will be $31.12 to $31.35.  (See
Exhibit IV)



20.  
The Utility Inspector Selection Memorandum of Agreement has been extended and
the Company has agreed to maintain 18 Sr. Specialists in the System Operations
Department for the term of the contract.



21.  
The Arc Welder job classification has been added to the promotional sequence in
the Storage Department.



22.  
The Company has agreed to maintain 200 employees in the Operations Mechanic and
Sr. Operations Mechanic job classification for the term of the agreement.



23.  
The Company and the Union have agreed to add Leak Investigation and Leak Grading
to the certification process for the Distribution Mechanic, Controller and Sr.
Controller job classifications.  The training time for certification will be
adjusted to account for the additional courses, if necessary.  Employees
currently in the Distribution Mechanic, Controller and Sr. Controller job
classifications will be trained and qualified as business conditions permit.



24.  
The Company and the Union have agreed to implement a modular training and
certification process for the Operations Mechanic job classification.



       25.  
There is an agreement to add a test for meter reader/helper (hired after 2007)
promoting to mechanic level job classification or equivalent.  Mutual agreement
will be obtained between the company and union before implementation of the
testing program.

 
 
5

--------------------------------------------------------------------------------



 
      26.  
The Company will fill the following positions upon ratification of the Contract.

(1) Distribution Crewleader – (1) Joliet
 
(4) Distribution Technicians – (2) Glen Ellyn, (1) Joliet, (1) Bloomington

 
(7) Distribution Mechanics – (4) Bellwood, (1) Park Ridge, (2) Schaumburg

 
(1) Operations Mechanic – (1) Rockford

 
(2) Leak Survey Specialists (1) Park Ridge, (1) Joliet

 
(1) Sr. Distribution Plastic Operator



Benefit Items


Short Term Disability Plan


1.  
The Company and the Union have agreed to eliminate the EBA Board and engage a
third party administrator to case manage all STD, LTD, and Worker’s Compensation
cases.



2.  
Employee premiums for Short Term Disability benefits will be deducted on a
pre-tax basis.



3.  
The length of the Short Term Disability benefit has been reduced from 39 weeks
to 26 weeks.



4.  
Short Term Disability benefits will be paid according to years of service:



 Years of Service
Percentage of Base Pay
 20+ years
75%
 11 – 19 years
65%
 6 months – 10 years
60%



This schedule will be effective the pay period following the employee’s service
anniversary date.


5.  
Employees will be eligible to enroll in the Short Term Disability program
without evidence of insurability after completing six months of service.



 
The Company and the Union have agreed to modify the Short Term Disability
Election Form to ensure an eligible employee understands the repercussions of
their decision not to participate in the plan.  The repercussion can include
termination of employment.  The Union President will be notified of such
elections.



6.  
Employees who do not initially enroll in the Short Term Disability benefit at
completion of six months of service may enroll in the program during the annual
open enrollment period with evidence of insurability.



 
7.  
Disability absences either, full or partial day, will be counted as an incident
and a full day absence.



 
8.  
Time incurred on the Short or Long Term disability program will not be counted
towards reinstating the 4 incident and/or 8 day absence program when they return
to work.

 
 
6

--------------------------------------------------------------------------------


 
 
 
9.  
Following ratification of the contract, a four pay period moratorium suspending
short term disability premiums will be implemented.



Flexible Spending Account
The Company will implement a debit card effective with the 2010 plan year
rollout.


Retirement Growth Account
Effective with the 2009 award the annual Company contribution to the Retirement
Growth Account for eligible employees hired on and after January 1, 1998 will be
increased to 1.4%.
The 2009 award will be contributed to employee accounts in the first quarter of
2010.


Thrift Plan
The Company will add the following new options to the 401(k) plan:
·  
Roth 401(k) contribution

·  
Catch up contribution

·  
Roll-ins from previous employer plans

·  
Increase pre-tax deferral percentage to 50%.

The date of implementation will be coordinated with the third party provider and
communicated to eligible employees in a timely manner.


Pension and Insurance Plans
The Supplemental Agreement with respect to the Pension Plan, and the
Supplemental Agreement with respect to the Group Life Insurance Plan, Dependent
Life Insurance Plan, Group Accidental and Dismemberment Plan, Group Medical
Expense Insurance Plan and Dental Plan, to which the Company and the Union are
parties, will terminate in accordance with their terms after February 28,
2009.  These supplemental agreements will be amended as follows:


 
1.
The Supplemental Agreement with respect to the Pension Plan will be effective
March 1, 2009 through February 28, 2014.  Changes to the Pension Band are noted
in Exhibit V.



 
2.
The Supplemental Agreement with respect to the Group Life Insurance Plan,
Dependent Life Insurance Plan, Group Accidental and Dismemberment Plan, Group
Medical Expense Insurance Plan and Dental Plan will be effective March 1, 2009
through February 28, 2014 and will contain the following changes:



a.             Gift Life Insurance will be increased from $9,500.00 to
$10,000.00.


 
b.
Non-Contributory Life Insurance provision will be increased from 1.5 times base
pay to 1.6 times base pay.



 
c.
The lifetime maximum benefit per active employee participant under the Group
Medical Expense Insurance Plan will be reinstated to $1,500,000 effective March
1, 2009.



 
d.
The Group Medical Insurance Plan will be revised to allow legal dependents of
active employees to participate in both the PPO and HMO medical plans to age 26
per the recent regulations passed in the State of

 
 
7

--------------------------------------------------------------------------------


 
 

   
Illinois.  In the event this legislation is revoked the company and the union
will discuss and agree on any future terms.



Retiree Medical Insurance



Caps for retiree medical coverage for eligible employees hired prior to February
28, 1997 and with less than 15 years of service as of January 1, 1998 and
employees hired on and after
March 1, 1997 has been improved as follows:

 

       
Maximum Annual Amount
         
Paid by Company Toward
  Employee Category     Coverage Type  
Retiree Medical Premium
                  Employees hired on or          
 Pre-65                  
  Post-65   before February 28, 1997   Single     $  6,500   $  3,090   on the
payroll as of               January 1, 1998 with      Family        $ 12,200  
$  5,740   less than 15 years service                               Employees
hired on and           Single            $  4,120   $  1,730   after March 1,
1997        Family                                                        
$  7,700                $  3,250                  

 
                                                                                           

8 
 

--------------------------------------------------------------------------------

 

Exhibit I
 


Memorandum of Agreement
Dated March 1, 2009


This document will supersede any prior agreements or memorandums pertaining to
the installation of mains and services by contractors.


The Company will notify the Union President regarding plans to work contractors
on overtime installing mains and services.


The Company and the Union agree to the following when contractors work overtime
installing gas mains and services that our employees normally perform.


·  
In situations where the contractor works overtime and the contractor performs
work that normally is performed by our employees, the Company will offer
employees from the reporting center where the work is being performed the
opportunity to work.  The work will be offered as designated below until an
equal number of employees have accepted the work or all employees have been
asked to work.



·  
Reporting Center is defined as the area covered for emergency or scheduled
overtime by employees assigned to a specific company headquarters.



·  
Overtime will be defined as scheduled days of work after the contractor has
worked 40 hours in a calendar week and will not include hours during extended
days as a result of necessities on the job or additional days to make up for
inclement weather.



·  
The work will be offered to our employees within a week after the contractor
works and will be offered to the Nicor employee group most aligned with business
needs as follows:



The overtime will be offered to Field Operations Construction employees when
contractors install new P.E. mains and new P.E. services and then Field
Operations Delivery employees if additional resources are required.  In areas
with no Field Operations Construction employees, the overtime would be offered
to Field Operations Delivery employees.


The overtime will be offered to Field Operations Delivery employees when
contractors are performing public improvement, system improvement and revision
mains and services.
 


9

--------------------------------------------------------------------------------


 
Exhibit II
 
 
Excess Clerical Employee Ground Rules
Dated July 12, 1984
Revised July 19, 1991
Revised March 1, 2009


It has been agreed between the company and union that excess clerical employees
will not be forced from their previous reporting headquarters beyond the
reasonable distances as set forth below.



 

G.O.      Park Ridge         Crystal Lake   Bellwood   Bellwood    Glen Ellyn   
Elgin    Park Ridge    Joliet     Aurora/Yorkville    Schaumburg    Schaumburg 
  Glen Ellyn    Crystal Lake    Sycamore    Glenwood    Aurora/Yorkville   
Schaumburg    Rockford    Crestwood    Sycamore    Elgin    Park Ridge    G.O. 
                                  Glenwood   
Kankaee
  Bloomington    Paxton    Crestwood    Glenwood        Paxton    Bloomington   
Joliet     Crestwood     Hudson     Kankakee    Kankakee     Joliet     Pontiac 
      G.O.                Bellwood                                             
  Ottawa    Joliet    Glen Ellyn    Sycamore    Joliet     Kankakee      G.O.  
  Crystal Lake   Yorkville          G.O.     Bellwood    Dixon    Ancona        
  Ottawa      Park Ridge    G.O.    Troy Grove     Glenwood     Schaumburg    
Glen Ellyn        Crestwood       Sycamore                                   
Aurora/Yorkville        Glen Ellyn    Elgin    Elgin        Aurora/Yorkville   
                                        Dixon    Rockford           
Rockford       Crystal Lake            Sycamore    Elgin               Dixon   
                       

                                                                             
 Employees promoted to a 3 level position or higher prior to December 31, 1985
will not be forced into the Call Center should they become excess.
 

10 
 

--------------------------------------------------------------------------------

 

 
 
Exhibit III


 
 
AGREEMENT REGARDING TRANSFERS FROM CLERICAL TO METER READING





Employees from clerical levels 1, 2, 2A and 3 may accept positions in meter
reading under the following conditions:




·  
Employees must have 1 ½ years in current position.

·  
If employee’s current rate of pay is greater than current meter reader rate of
pay, the employee’s rate of pay will be reduced to the maximum of the meter
reader job classification which currently is $15.35.

·  
Employee’s whose rate of pay is below the maximum of the meter reader job will
be slotted into the appropriate time and rate step (down) of the meter reader
job classification.

·  
Employees will have a one time opportunity to transfer to the meter reader job
classification.

·  
Employees will be required to pass meter pro training.  If an employee is
unsuccessful in passing meter pro training the employee will not be eligible to
return to the clerical bargaining unit and employment may be terminated.

·  
Employees will be required to complete a 120 day qualifying period after
successful completion of meter pro.  Employees who are unsuccessful will not be
eligible to return to the clerical bargaining unit and employment may be
terminated.

·  
The discharge of an employee in their qualifying period will not be subject to
the provisions of Article VIII.

·  
Employees will not be eligible for time or mileage reimbursements.



This program will expire on July 1, 2011 unless extended by mutual agreement by
the Company and the Union.



11 
 

--------------------------------------------------------------------------------

 
 
                                Exhibit IV
 
 
Senior Distribution Plastic Operator
Certification Procedure
Phase I
General Information


Phase I of the Senior Distribution Plastic Operator position consists of six
parts:
 
SECTION
TYPE
POINT VALUE
I
 Prerequisite – Distribution Plastic Laborer or 
 Distribution/Operations Mechanic or Leak
 Survey Specialist
 Valid Driver’s License Proper Classification DOT 
 Card
 
None
II
 Demonstrative Test – Use of Tools
 
III
 Demonstrative Test – Electrofusion
 
IV
 Demonstrative Test – Locating
 
V
 Demonstrative Test
 Service Installation and Equipment Operation –  
 Electrofusion
 
VI
 Written Test
 Policies, Practices, Specifications and Problems
 
Total Points
 



Note:
Personnel promoting from the Leak Survey Specialists and Operations Mechanic
positions will be required to complete sections I-V.
      Personnel promoting from the Watch & Protect Locator, and Senior
Operations Mechanic will have a training schedule based on their prior job
classification.       
Personnel promoting from Distribution Plastic Laborer, Distribution Mechanic,
Distribution Plastic Operator, Distribution Technician and Distribution Plastic
Operators will be required to completed sections IV and V. 



Proposed training time for Phase I
up to 10 weeks – Leak Survey Specialist, Distribution Plastic Laborer,
Operations Mechanic, or Distribution Mechanics
      10 days – Distribution Plastic Operator and Distribution Technician     
Proposed certification time 
45 days – Leak Survey Specialist, Distribution Plastic Laborer, Distribution
Operations Mechanic, 

 

  10 days – Distribution Plastic Operator and Distribution Technician     
Weighting of each criteria to be determined       



 
12 
 

--------------------------------------------------------------------------------

 



Exhibit IV (Cont.)
 
 
Senior Distribution Plastic Operator
Certification Procedure
 
Phase II
 
General Information


Phase II of the Senior Distribution Plastic Operator position consists of eight
parts:


SECTION
TYPE
POINT VALUE
I
 Prerequisite – Successful Completion of Phase I
 
None
II
 Prerequisite – Electrofusion/Heat Fusion
 Qualification
 
III
 Demonstrative Test – Plastic Fusion
 
IV
 Written Assessment – GCS Specifications
 
V
 Demonstrative Test – New Business Main
 Installation
 
 
VI
 Demonstrative Test – Work Order Completion
 
VII
 Demonstrative Test – Daily Progress Reports
 
VIII
 Leadership Competencies (method to be determined 
 and agreed upon by the Company and the Union)
           





Proposed training time for Phase II – up to 12 weeks
Propose certification time – 45 days


Weighting of each criteria to be determined



13 
 

--------------------------------------------------------------------------------

 



Exhibit V
 
 
Nicor Gas Pension Plan
Effective March 1, 2009


The pension band increases are 2.0% in 2009, 2.0% in 2010, 2.0% in 2011, 2.0% in
2012, and 2.0% in 2013.
The pension bands effective March 1, 2009 through February 28, 2014 will be as
follows:




DOLLARS PER MONTH PER YEAR OF SERVICE
Pension Bands
   
03/01/2009 thru
2/28/2010
   
03/01/2010 thru
2/28/2011
   
03/01/2011 thru
2/29/2012
   
03/01/2012 thru
2/28/2013
   
03/01/2013 thru
2/28/2014
       
Thru
30
Years
Service
   
Over
30
Years
Service
   
Thru
30 Years Service
   
Over
30 Years Service
   
Thru
30 Years Service
   
Over
30 Years Service
   
Thru
30 Years Service
   
Over
30 Years Service
   
Thru
30 Years Service
   
Over
30 Years Service
   
1
    $ 30.70     $ 36.84     $ 31.32     $ 37.58     $ 31.94     $ 38.33     $
32.58     $ 39.10     $ 33.23     $ 39.88    
2
    $ 36.84     $ 42.95     $ 37.58     $ 43.81     $ 38.33     $ 44.69     $
39.10     $ 45.58     $ 39.88     $ 46.49    
3
    $ 39.88     $ 46.05     $ 40.68     $ 46.97     $ 41.49     $ 47.91     $
42.32     $ 48.87     $ 43.17     $ 49.85    
4
    $ 49.16     $ 55.26     $ 50.15     $ 56.37     $ 51.15     $ 57.50     $
52.17     $ 58.65     $ 53.22     $ 59.82    
5
    $ 52.17     $ 58.32     $ 53.22     $ 59.49     $ 54.28     $ 60.68     $
55.37     $ 61.89     $ 56.47     $ 63.13    
6
    $ 58.32     $ 64.49     $ 59.49     $ 65.78     $ 60.68     $ 67.10     $
61.89     $ 68.44     $ 63.13     $ 69.81    
7
    $ 61.43     $ 67.55     $ 62.66     $ 68.91     $ 63.92     $ 70.28     $
65.19     $ 71.69     $ 66.50     $ 73.12    
8
    $ 67.55     $ 73.68     $ 68.91     $ 75.16     $ 70.28     $ 76.66     $
71.69     $ 78.19     $ 73.12     $ 79.76    
9
    $ 70.64     $ 76.72     $ 72.05     $ 78.26     $ 73.49     $ 79.82     $
74.96     $ 81.42     $ 76.46     $ 83.05    
10
    $ 73.68     $ 79.83     $ 75.16     $ 81.42     $ 76.66     $ 83.05     $
78.19     $ 84.71     $ 79.76     $ 86.41  



The early retirement supplements between ages 55 and 60 will be as follows:


DOLLARS PER MONTH PER YEAR OF SERVICE
Age at
Retirement
   
03/01/2009
thru
2/28/2010
   
03/01/2010
thru
2/28/2011
   
03/01/2011
thru
2/29/2012
   
03/01/2012
thru
2/28/2013
   
03/01/2013
thru
2/28/2014
                                     
55
    $ 23.09     $ 23.55     $ 24.03     $ 24.51     $ 25.00    
56
    $ 23.91     $ 24.39     $ 24.87     $ 25.37     $ 25.88    
57
    $ 24.66     $ 25.16     $ 25.66     $ 26.17     $ 26.70    
58
    $ 25.49     $ 26.00     $ 26.52     $ 27.05     $ 27.59    
59
    $ 26.30     $ 26.82     $ 27.36     $ 27.91     $ 28.46  



The early retirement supplement between ages 60 and 62 will be as follows:



  60 - 62     $ 1,314.13     $
1,340.41
    $ 1,367.22     $ 1,394.56     $ 1,422.45  



 
14

--------------------------------------------------------------------------------




 


Dated:  March 12, 2009






For Nicor Gas










/s/ PAT LOFTUS


--------------------------------------------------------------------------------

Pat Loftus
General Manager Labor Relations










For Union Local 19






/s/ ROB WYRWICKI

--------------------------------------------------------------------------------

Rob Wyrwicki
President, Business Manager, Financial Secretary










/s/ AL TALKINGTON

--------------------------------------------------------------------------------

Al Talkington
Senior Assistant Business Manager
 
 

15
 

 
